Citation Nr: 0511088	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-25 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Boise, Idaho, Regional 
Office (RO).  That decision found that new and material 
evidence had not been presented to reopen a claim for 
entitlement to service connection for hearing loss.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The June 1970 RO decision, which denied entitlement to 
service connection for an ear condition, which included 
hearing loss, was not appealed following issuance of denial 
to the veteran.

3.  The evidence received since the June 1970 rating decision 
raises a reasonable possibility of substantiating the 
veteran's claim for entitlement to service connection for 
hearing loss.

4.  The veteran has hearing loss of 40 decibels or greater in 
two frequencies bilaterally.

5.  The evidence of record reasonably shows that the 
veteran's bilateral hearing loss had its origins during 
service.


CONCLUSIONS OF LAW

1.  The RO decision of June 1970, which denied service 
connection for an ear condition, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2004).

2.  Evidence received since the June 1970 decision is new and 
material, and the claim for entitlement to service connection 
for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).

3.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

As this decision represents a grant of the benefit sought on 
appeal, the Board finds that any defects with regard to the 
notice provisions of the VCAA constitute harmless error.

II.  Factual Background

Service medical records reflect that puretone thresholds were 
as follows at the September 1969 separation examination:

 

A review of service medical records associated with the 
record indicates that there are no treatment records dated 
prior to 1969 associated with the service medical records.

Service personnel records indicate that the veteran served in 
Vietnam.  He was awarded two Army Commendation Medals and the 
Bronze Star Medal.  His military occupational specialty (MOS) 
was noted to be heavy weapons infantryman.

A March 1970 VA examination report noted that the veteran 
reported being exposed to heavy shellfire in June of 1968.  
He stated that a rocket explosion, with considerable 
concussive force, went off near by, closer to his right ear 
than his left.  The veteran stated that, approximately two 
weeks later, he developed a severe infection in both ears.  
The veteran reported experiencing decreased hearing after 
hospitalization for the ear infection.  At the March 1970 VA 
examination, puretone thresholds were as follows:

 

A June 1970 rating decision denied service connection for an 
ear condition on the basis that the veteran's ear examination 
was within normal limits and he did not have hearing loss 
that constituted a disability for VA purposes.

In March 19991 the veteran submitted copies of letters he 
wrote to his family while stationed in Vietnam.  These 
letters were dated in July of 1968.  They reflected that the 
veteran was being treated in Da Nang for an acute ear 
infection.  In a letter dated July 14, 1968, the veteran 
complained of hearing problems associated with the infection.

A November 2002 private audiology examination noted puretone 
thresholds were as follows:

 

The veteran reported having an ear infection in 1968.  The 
audiologist noted that the veteran experienced noise exposure 
due to guns and explosions during service.

A May 2003 VA examination report noted that the claims folder 
was reviewed.  The examiner indicated "significant noise 
exposure occurred while in the military."  The veteran 
reported that he never wore hearing protection.  He stated 
that he worked in an oil refinery for 16 years, but wore 
hearing protection "all the time."  The veteran indicated 
that his hearing loss and ringing in his ears began in 1968 
and has been getting steadily worse since.


Puretone thresholds were as follows:

 

Speech recognition scores were 88 percent bilaterally.  The 
examiner diagnosed the veteran with mild to moderately severe 
bilateral high frequency hearing loss and constant tinnitus.  
The examiner stated that the tinnitus was "more likely than 
not related to military service noise exposure."  He did not 
offer a comment with regard to the etiology of the veteran's 
hearing loss.

A June 2003 rating decision granted service connection for 
tinnitus.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  If an organic neurological disorder, 
including sensorineural hearing loss, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in June 1970.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

New and Material Evidence

Because the RO previously denied service connection for an 
ear condition, which included bilateral hearing loss, in June 
1970, and because the veteran did not file a timely appeal, 
see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2003), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's June 1970 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

Of record at the time of the June 1970 denial were the 
veteran's service medical records, his service personnel 
records and an April 1970 VA examination report.  Submitted 
with the current claim are letters written by the veteran in 
July 1968, a November 2002 private audiology report, and a 
May 2003 VA examination report.

As was stated above, in order to reopen a claim by providing 
new and material evidence, the amended regulation separately 
defines "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  If the evidence is new and material, the question 
is whether the evidence raises a reasonable possibility of 
substantiating the claim. 38 CFR § 3.156(a).  The Board notes 
that the veteran's claim was initially denied because he did 
not have a current hearing disability for which service 
connection may be granted.  A review of the evidence shows 
that the veteran has submitted evidence of a current level of 
hearing loss that meets the requirements set forth for a 
disability under 38 C.F.R. § 3.385.  In addition, the veteran 
has submitted documentation regarding an ear injury sustained 
during service, as well as evidence showing that he is 
service connected for tinnitus, which was service-connected 
based on noise exposure during service.

In light of the foregoing, the Board concludes that the 
veteran has submitted "new" and "material" evidence to reopen 
his claim of service connection for bilateral hearing loss 
since the added evidence raises a reasonable possibility of 
substantiating the claim, and should be considered in the 
interest of fairness to the veteran.  38 C.F.R. § 3.156.

Service Connection

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a current diagnoses of bilateral hearing 
loss.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A. 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident resulted in a disability).  In 
addition, the veteran currently has a level of hearing loss 
that is considered a disability for VA compensation purposes.  
His auditory threshold is greater than 40 decibels in two 
frequencies bilaterally.  See 38 C.F.R. § 3.385.

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In this 
regard, the Board notes that there is no opinion of record 
specifically addressing the etiology of his hearing loss.  
However, the May 2003 VA examiner specifically noted that the 
veteran's complaints of tinnitus were "more likely than not 
related to military service noise exposure."  While this 
opinion does not address the veteran's hearing loss, after a 
thorough review of the evidence, the Board finds that there 
is a tenable basis for concluding that the evidence 
reasonably shows that the veteran's bilateral hearing loss 
was incurred as a result of noise exposure during service.  
The veteran's MOS specifies that he was a heavy weapons 
infantryman.  His service personnel records reflect 
decorations associated with service in combat.  Moreover, the 
Board finds that the veteran's letters, dated in July 1968, 
are probative evidence with regard to his account of initial 
ear injuries, followed by treatment for infection during 
service.  Weighing all this evidence together, the Board 
finds that, while the record could benefit from a remand for 
an opinion specifically addressing the issue of the etiology 
of the veteran's hearing loss, it is not necessary in this 
instance as the evidence currently of record is at least in 
equipoise with regard to the claim.  Accordingly, resolving 
all doubt in favor of the veteran, service connection for 
bilateral hearing loss is granted.


ORDER

New and material evidence having been presented, a claim for 
entitlement to service connection is reopened and granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


